Citation Nr: 0701613	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  93-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
 



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a psychiatric disorder to include PTSD.  The veteran 
relocated to North Carolina, and his appeal is now under the 
jurisdiction of the RO in Winston-Salem, North Carolina.

The Board remanded this matter for additional development in 
July 1995, April 1997, June 1999, and August 2003.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor.

4.  A psychiatric disorder was not shown in service, a 
psychosis was not identified within the one-year period 
following the veteran's discharge from active duty, and the 
preponderance of the competent evidence is against finding 
that a current psychiatric disorder, howsoever diagnosed, is 
related to his period of military service or any event 
thereof.




CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred or 
aggravated as a result of military service, and a psychosis 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125. 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in May 2004 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  An April 2006 supplemental 
statement of the case provided notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, VA and private records of pertinent 
medical treatment have been associated with the claims file, 
the veteran has been afforded VA examinations, and attempts 
were made to verify the veteran's reported inservice 
stressors.  It is pertinent to note that this matter has been 
remanded for development by the Board on four occasions since 
the RO denial of service connection in 1991, more than 15 
years ago.  All possible efforts have been taken to 
thoroughly develop the veteran's service connection claim.  
VA knows of no other pertinent outstanding evidence 
available.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

Factual Background

The veteran's DD Form 214 and service personnel records 
document service in Vietnam from December 1970 to March 1971.  
The veteran served as a motor vehicle operator, and he did 
not receive any awards that indicate combat.  No documents on 
file show evidence that he saw combat while in Vietnam. 

Service medical records reveal that the veteran made a 
suicidal gesture by cutting his arm with a razor blade in 
July 1969, twelve days after enlistment.  The examiner 
reported the veteran had a long history of poor impulse 
control and difficulty in relating to discipline and 
authority.  Review of subsequent service medical records 
dating through the veteran's date of discharge in June 1972 
show no other complaints or findings indicative of 
psychiatric problems.  On June 1972 examination prior to 
separation from service, psychiatric evaluation was normal	   

Available records show no evidence of psychiatric complaints 
or treatment for psychiatric problems at separation from 
service in June 1972 or for many years after separation.  It 
was not until the late 1980's that the veteran was treated 
for psychiatric problems.  Records show that the veteran was 
treated at the mental health clinic in Jacksonville, Florida, 
since July 1989 for severe organic brain syndrome and 
symptoms of anxiety attacks and depression.  It was noted 
that had extreme exposure to toxic chemicals while on the job 
over the past four years.    

VA received the veteran's claim for service connection for a 
psychiatric disorder in May 1990.  With that claim, the 
veteran submitted a February 1990 letter from a VA staff 
psychiatrist, which indicated that the veteran had been a 
patient of the mental health clinic since 1989.  The 
psychiatrist stated that the veteran initially presented with 
symptoms of anxiety and depression which increasingly 
interfered with job performance.  It was noted that careful 
evaluation revealed a history of severe exposure to toxic 
chemical solvents over the past four years.  The psychiatrist 
opined that the veteran would need to first recover from the 
physical and mental effects of chemical exposure before he 
could become meaningfully employed.

In October 1990, the veteran underwent a psychiatric 
examination with Dr. TRS of the Psychological Assessment and 
Treatment Center.  The veteran's chief complaint was exposure 
to toxic chemicals as a transport truck driver.  He reported 
that he began to experience headaches, a short and explosive 
temper, high blood pressure and migraines.  He reported 
avoiding crowds and gatherings.  The veteran stated that he 
served in Vietnam but did not engage in combat.  Other 
problems presented by the veteran included depression, 
episodes of anxiety, marital discord and vocational distress.  
The examiner noted that speech quantity, both spontaneously 
and in response to questions, was somewhat excessive, and 
that speech quality was pressured.  The examiner reported the 
veteran's mood was anxious, depressed and pessimistic.  His 
affect, or emotional responsiveness was variable and 
unpredictable from the topic of discussion.  The veteran 
reported feelings of moderate depression.  The veteran 
reported poor appetite, the loss of usual interests, guilt, 
motor retardation, sleep disturbance, fatigue, and the loss 
of sexual interest.  Observed signs of anxiety during the 
interview included an apprehensive manner and problems in 
attention.  The symptoms of the veteran's anxiety were 
shortness of breath, palpitations, dizziness, faintness, 
excessive sweating, paresthesia, cold hands, gastrointestinal 
problems and muscle twitching.  He reported not being 
bothered with obsessive thoughts; auditory, visual, and 
olfactory hallucinations were denied.  The examiner reported 
the veteran was oriented as to time, person and place.  
Immediate, recent and remote memory were intact.  The veteran 
reported an increase in appetite and a recent change in his 
sleep pattern.  The veteran reported being sexually active 
but noted that the level of his sexual interest had recently 
decreased.  The examiner reported the veteran's personality 
appeared to be best characterized as histrionic and schizoid.  
Insight and judgment were reported as fair.  The examiner's 
diagnosis was generalized anxiety with symptoms of panic 
disorder, and dysthymia.

In January 1991, the veteran was admitted by Dr. TW of 
Jacksonville Wolfson Children's Hospital emergency room with 
suicidal ideations and depressive symptoms.  The veteran was 
started on medication, he quickly stabilized and no longer 
felt suicidal.  He had no panic attacks while on medication 
and in several days was discharged.  

In July 1991 through June 1994, the veteran underwent 
treatment at the Mental Health Center of Jacksonville.  The 
veteran was diagnosed with dysthymia and a history of post 
traumatic stress disorder.  The veteran complained of having 
panic attacks, anger and depression.  The veteran reported 
having nightmares and flashbacks of Vietnamese experiences 
particularly when exposed to stimuli such as war movies.  

In September 1991, the veteran underwent a VA psychiatric 
examination and reported an inability to sleep restfully or 
relax.  He noted difficulty turning off his mind from things 
that he became obsessed about, and reported having severe 
migraine headaches and feeling completely defeated and 
depressed.  The examiner noted the veteran's illness started 
in approximately 1989, when the veteran became progressively 
more irritable and developed panic attacks.  The examiner 
reported the veteran's first psychiatric problems started 
about 1980 when he started to have nightmares and depression.  
The examiner reported the patient's military experience was 
unremarkable and that he did not see much action in Vietnam, 
but that the veteran did indicate he was scared once when he 
thought that the rat that was on his chest was a VC that had 
infiltrated their camp at night.  The examiner reported the 
mental status examination revealed a very anxious veteran, 
who appeared dejected and who was careless about his 
grooming.  He seemed to be always on the verge of tears and 
talked incessantly about his discomfort because of his 
tendency to be obsessive coupled with an inability to sleep 
and a tendency to blame himself.  The veteran was well 
oriented to time, place and person.  His memory was good for 
both recent and remote events and his immediate recall and 
calculation were good.  His thoughts progressed in a logical 
manner.  There was no evidence of looseness of association or 
bizarre ideation.  The veteran had feelings of worthlessness 
but no active suicidal plans.  Mood was depressed with 
appropriate affect.  The examiner noted that the veteran's 
judgment was impaired, and that depression caused him to be 
extremely indecisive.  The veteran's insight was quite 
limited in so far as understanding the frustrations that were 
causing him to be depressed.  The examiner's diagnosis was 
chronic dysthymic disorder with panic episodes and obsessive 
tendencies; the patient's underlying personality suggested a 
dependent personality with obsessive compulsive tendency.  
The examiner further diagnosed a global assessment of 
functioning (GAF) of approximately 50 with serious symptoms 
and impairment in social and occupational functioning because 
of severe depression, obsessive compulsive thinking and 
behavior, and panic attacks.

In January 1992, Dr. TJC submitted a letter regarding the 
veteran's condition and reported that the veteran had been a 
transporter of hazardous chemicals from 1986 to 1989.  Dr. 
TJC reported several symptoms developed as a result of the 
exposures including personality changes, confusion, 
difficulty concentrating, imbalance, irritability, 
depression, nightmares, anxiety, tinnitus, and 
hypersensitivity to odors.  The veteran also had extreme 
headaches, chronic sinusitis, visual disturbances, insomnia 
and unrelenting fatigue.  The physical examination was 
normal.  A neuropsychological examination was suggestive of 
moderate to severe levels of depression.  Dr. TJC concluded 
the veteran had multiple symptoms due to mild organic brain 
disease, i.e., diffuse, chronic dysfunction of his nervous 
system.  It was Dr. TJC's medical opinion that these 
neurological problems were secondary to his exposure at work 
to toxic substances.  It was Dr. TJC's opinion that the 
veteran was permanently and totally disabled due to his 
illnesses.  

In October 1992, Dr. BL of the Mental Health Center of 
Jacksonville, Inc. submitted a letter regarding the veteran's 
health.  Dr. BL began seeing the veteran in 1991 because of 
depression described helplessness, "being down in the 
dumps," tired, unstable, having excessive guilt and 
nightmares about his Vietnam experience.  During follow-up, 
Dr. BL reported the veteran continued to experience frequent 
nightmares and re-experienced emotional pain whenever he was 
exposed to television or radio that showed violence and/or 
talked about war.  Dr. BL diagnosed the veteran with 
dysthymia, associated off/on panic attacks and post traumatic 
stress disorder.

VA attempted to verify the stressful events the veteran 
reported had taken place during his period of service.  In 
September 1996 the RO received a response letter from the 
Personnel Management Support Branch, by the direction of the 
Commandant of the Marine Corps, which stated that although 
the anecdotal incidents reported may be true, they are not 
researchable.  It was noted that in order to be researched, 
incidents must be reported and documented.  Unreported 
events, such as being shot at while driving down the road or 
waking up to find large cat-size rats crawling all over him 
(the veteran), would not be found in combat records.

On April 2002 examination performed for VA, the veteran 
reported he was not seeking psychiatric care at this point.  
The veteran reported two psychiatric hospitalizations in the 
past - one in a private facility in 1993 and another in 1989 
for panic attacks.  The veteran reported that while in 
Vietnam he was mortared at times but denied being in any 
firefights or being seriously physically injured.  He stated 
that his life was threatened from enemy snipers but noted 
that he did not lose close friends.  He stated he saw many 
dead bodies and described the peculiar experience of a huge 
rat jumping on him while sleeping.  He reported he often had 
dreams about this rat jumping on him during nightmares.  The 
examiner reported the veteran was not a combat soldier in the 
sense of carrying a weapon into the bush, but indicated that 
he did give sufficient examples to justify feeling threatened 
or frightened for his life while in Vietnam.  Several weeks 
after coming back from Vietnam, he began to note that he was 
having trouble sleeping and could not watch television 
because it made his nightmares worse.  He tried not to think 
about Vietnam but if he had a reminder of Vietnam, such as 
9/11 or the war in Afghanistan, he would have intrusive 
thoughts.  He stated that 50 percent of the time he felt 
fine.  The veteran reported panic attacks once a month and 
the examiner felt that the veteran's reported panic attacks 
did not meet the criteria for panic disorder.  The veteran 
indicated that the panic attacks began in the 1970's.  He 
denied flashbacks.  He had occasional suicidal thoughts but 
no suicide attempts.  He denied dissociative or psychotic 
symptoms.  He stated that his emotional symptoms made him 
feel "grumpy and irritable."

The mental status examination revealed that the veteran's 
thought processes were logical, coherent and goal directed.  
Thought content varied appropriately.  There was no evidence 
of psychosis as in delusions or hallucinations.  Mood was 
described as okay and affect was variable.  He was not 
homicidal nor suicidal.  Cognitively, he was alert and 
oriented times four.  Immediate recall memory was five 
numbers forward and three numbers in reverse.  Formal 
judgment was intact, insight fair, and intelligence average.  
The examiner diagnosed mild combat related post traumatic 
stress disorder.  The examiner reported that the approximate 
percentage of medical probability that the veteran's current 
psychiatric condition initially manifested in service was 90 
percent.  The examiner notated there was no current evidence 
of a personality disorder.  The examiner opined that the 
veteran had been variously diagnosed with depression, panic 
attacks, anxiety and personality disorders, and concluded the 
most parsimonious explanation which tied all of the symptoms 
together was that of PTSD and further opined that the 
veteran's PTSD symptomatology was a result of his service 
experience in Vietnam.  The examiner repeated the veteran's 
assertions that while in Vietnam, his life was repeatedly 
threatened and the vehicle he drove was shot at by the enemy.  
It was also noted that the veteran related seeing dead bodies 
and horrific scenes in Vietnam, the extent of which was 
sufficient to justify the diagnosis of PTSD.  The examiner 
concluded the veteran had mild symptoms of PTSD and this 
diagnosis was the most parsimonious diagnosis to include 
elements of depression, anxiety and panic attacks.  The 
veteran did not meet the criteria for panic disorder.  It was 
the examiner's opinion, that his current psychiatric 
condition initially was manifested in the service and that 
the veteran did not suffer from a personality disorder.  His 
in-service stressor included five months in a combat area, 
being sniped at, mortared and fearing for his life.  

On VA examination in January 2006, the veteran reported that 
he was not being treated by a psychiatrist and was not being 
prescribed psychotropic medications.  The veteran reported 
that his most recent psychiatric hospitalization was in the 
1990s at St. Augustine's Psychiatric Center.  The veteran was 
not participating in counseling.  The veteran stated that he 
tried to work a little bit every once in a while and reported 
that he worked one or two days a week for his brother.  The 
veteran stated he could not work full-time because "it 
stressed him out," he could not explain why, but that he 
wanted to "climb the walls, pass out, explode."  He said 
his last full-time job was in the late 1980s as a truck 
driver but he stopped driving trucks because he "started 
wanting to run people over."  

Upon examination, the examiner noted the veteran's grooming 
and hygiene were adequate.  He was alert and fully oriented.  
He was able to recall 2 of 3 objects after a delay of a few 
minutes.  He provided one correct response to serial 7s, but 
said that he could not complete the task as he was bad at 
math.  He completed serial 3s without any mistakes.  The 
examiner reported he had a capacity to complete activities of 
daily living.  The veteran did not exhibit any inappropriate 
or bizarre behavior during the interview.  His speech was 
normal for rate and volume.  It was clear, coherent, and goal 
directed.  The was no evidence to suggest that he was 
responding to internal stimuli during the interview.  He 
denied suffering from auditory or visual hallucinations.  The 
veteran denied experiencing delusions of reference, bizarre 
delusional beliefs, paranoia or grandiosity.  His range of 
affect was mildly restricted.  The veteran reported the 
depression began sometime in the 1970s.  The veteran endorsed 
anhedonia.  He reported sleeping four to five hours per night 
and said that he had trouble sleeping for the last 20 years.  
He complained of having had poor energy for between 20-25 
years.  He reported positive concentration.  The veteran 
denied current suicidal ideation.  He reported making a 
suicidal gesture when he was 16 years old, taking an overdose 
of pills.  He denied homicidal thoughts.  The examiner noted 
there were no signs or symptoms of mania.  He reported 
approximately one to two panic attacks per week.  He reported 
that the panic was precipitated by feelings of depression and 
hopelessness.  He denied feeling panicky for no apparent 
reason and denied obsessions or compulsions.

When discussing his military service, the veteran reported 
that a bullet passed through the truck nearly striking him 
when he was driving a truck while deployed to DeNang in 
either January or February 1971.  He also stated that his 
unit received mortar fire between January and February 1971 
at Hill 37.  He said that he could not be more specific about 
the dates and that he could not recall any names of soldiers 
who were with him.  

The veteran was assessed for PTSD using CAPS, semi-structured 
interview and SCID, symptom-calibrated scoring rule.  When 
questioned about re-experiencing symptoms from criterion B of 
PTSD, the veteran denied intrusive memories, nightmares, or 
flashbacks during the last week.  He reported that the 
television news about the war in Iraq brought back upsetting 
reminders of Vietnam twice during the last week.  He 
indicated that on two occasions, he would sweat for about 
half an hour.  In terms of avoidance or numbing symptoms from 
criterion C, the veteran reported that he always made an 
effort to avoid thinking or talking about the trauma from the 
war.  He also generally attempted to avoid watching the 
television news because he knew that it was going to upset 
him.  He reported that he could recall almost all the 
important details from his traumatic experiences.  He 
indicated that he only enjoyed watching television 
occasionally and did not enjoy other activities.  He reported 
feeling detached all of the time during the last week and 
said that he experienced a restrictive range of affect 30 
percent of the time.  In terms of increased arousal symptoms 
from criterion D, the veteran reported sleeping four to five 
hours per night.  He said that on some occasions, it took him 
as long as one to two hours to fall asleep.  He indicated 
that he was angry twice during the last week and said that 
each time he remained angry for almost the entire day.  He 
reported feeling hyper vigilant on a constant basis during 
the last week.  He estimated that he had four to five 
exaggerated startle responses during this period of time 
which caused him to feel jumpy.  The veteran stated that the 
onset of the PTSD symptoms occurred immediately after he 
returned home from the war.  He denied any periods of 
remission.  He said the symptoms were about as serious as 
they were once he first experienced them.  In terms of 
traumatic events since Vietnam, he referred to his heart 
condition.

The examiner diagnosed the veteran with chronic post 
traumatic stress disorder; major depressive disorder.  It was 
noted that the veteran's GAF associated with post traumatic 
stress disorder was 69 and that his GAF associated with major 
depressive disorder was 65.  The examiner elaborated, stating 
the following:

Assuming the stressful events that the 
veteran recounted from Vietnam could be 
confirmed, the veteran meets the criteria 
for post traumatic stress disorder.  
However, the veteran's account of the 
stressful events during Vietnam was 
vague.  He was not able to provide 
specific dates or list the names of any 
witnesses who could confirm his account.  
This evaluator was asked to identify what 
evidence was used aside from the 
veteran's statements to verify claimed 
stressors and this evaluator was unable 
to find any additional information.

The examiner went on to state that the veteran's PTSD 
appeared to have a mild impact upon his level of functioning.  
He further noted that the veteran also met the criteria for 
major depressive disorder.  The examiner opined he would have 
had to resort to speculation to give an opinion about whether 
depression was related to the PTSD.  

When the veteran was seen for outpatient treatment in March 
2006, he reported that he had not been at the North Carolina 
VA facility since 2004.  He wanted to see someone regarding 
depression problems, indicating that his quality of life was 
not very good.  He had been on a variety of antidepressants, 
but reported becoming more anxious while taking them.  Upon 
physical examination, the examiner noted the veteran had 
nervousness, anxiety, and depression, but no suicidal 
ideations.  The diagnosis was anxiety, depression, and PTSD.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  Additionally, VA regulations 
require three elements to establish service connection for 
PTSD: medical evidence establishing a diagnosis of the 
condition; credible evidence that an in-service stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the in-service stressor.  If 
a claimed in-service stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary. 38 C.F.R. § 3.304(f).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Analysis

Service medical records document treatment for a suicidal 
gesture, but do not indicate complaints, treatment, or a 
diagnosis of a chronic psychiatric disorder.  The veteran was 
shown to be normal on psychiatric examination prior to 
separation. Moreover, there is no post-service evidence of 
psychiatric disability until several years after service.  

VA records show treatment for PTSD based on the veteran's 
self report of combat service in Vietnam.  Therefore, the 
Board finds that the veteran has a medical diagnosis of PTSD, 
and health care professionals have linked the diagnosis to 
the appellant's self reported stressors.

While an April 2002 VA examiner opined that the veteran's 
psychiatric problems were manifested in service, he offers no 
rationale to support this opinion.  Rather, the proffered 
statement was based totally on the veteran's own self 
reported history. "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence." Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  For this reason, the April 2002 medical 
statement is inadequate to establish a connection between the 
veteran's current psychiatric disability, to include PTSD, 
and service.  Such a connection is an essential element in a 
claim for service connection.

To support a claim of entitlement to service connection for 
PTSD evidence independently verifying a claimed in-service 
stressor must be submitted. As noted above, the evidentiary 
record includes several diagnosis of PTSD.  An opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot, however, be used to 
establish the occurrence of the stressor.  Moreover, the 
veteran's lay testimony regarding stressors is insufficient, 
standing alone, to establish service connection.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 
283 (1995).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy." See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99; 65 Fed. Reg. 
5257 (2000); Moran v. Principi, 17 Vet. App. 149 (2003). See 
also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

The evidence in this case shows that the veteran did not 
engage in combat.  The veteran's personnel records indicated 
the veteran participated in counterinsurgency operations 
against the Vietcong/NVA in the Republic of Vietnam.  The 
veteran was a truck driver.  The veteran claimed while 
driving his truck he was shot at by snipers and worried about 
running over land mines.  VA has attempted to verify the 
occurrence of the veteran's reported stressor events during 
service.  The response to such attempts indicated that 
anecdotal events that were not reported or documented could 
not be verified by further searching of records.  In short, 
the veteran's claims regarding inservice stressor events are 
not supported by any documentation, and the appellant's 
service personnel records do not reflect any participation in 
combat.  Thus, the veteran's bare assertions of service 
stressors are not sufficient to establish that they occurred.  
The Board finds it is essential that the claimed stressors 
must be verified by official service records or other 
credible supporting evidence.  See 38 C.F.R. § 3.304(f); See 
also Fossie v. West, 12 Vet. App. 1 (1998).

Here, however, the veteran's statements regarding his claimed 
in-service stressors are not corroborated by independently 
verifiable evidence.  As noted above, the September 1996 
letter from the Personnel Management Support Branch by the 
direction of the Commandant of the Marine Corps stated that 
anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.  Stressors such as being shot at 
while driving down the road or waking up to find large cat 
size rats crawling all over him (the veteran) would not be 
found in combat records.  The Board finds that there is no 
credible corroborating evidence that the veteran was 
personally exposed to a verifiable in-service stressor.  
Accordingly, service connection for PTSD is denied.  

In reaching this decision the Board notes that the appellant 
reports stressors involving sniper fire.  Significantly, the 
incidents of sniper fire are extremely difficult to verify.  
To research these types of incidents, an official report 
would have had to have been written and filed.  An incident 
not reported, cannot be verified.  In this case, no sniper 
fire has been verified, and the appellant has not provided 
sufficient information to allow such a claim to be verified.  
In the absence of a verified stressor, service connection may 
not be granted for PTSD.  

Since the veteran's claimed stressors have not been verified, 
the diagnoses of PTSD have been based on an unsubstantiated 
history, and may not be relied upon by the Board.  Without 
credible supporting evidence of an inservice stressor, a 
threshold legal requirement for establishing service 
connection for PTSD is not met, and service connection for 
PTSD is not warranted.

Turning to the issue of whether the veteran has a psychiatric 
disorder other than PTSD that is related to service, the 
Board finds that the evidence is against such a claim as 
well.  While the veteran was seen following a suicide gesture 
shortly after entering service in 1969, there is no medical 
evidence of any complaints, treatment, or diagnosis of a 
chronic psychiatric disorder in service or at separation.  
There is no such evidence shown until many years after the 
veteran's separation from service in 1972.  More importantly, 
there is no probative evidence of a nexus between the 
veteran's currently manifested psychiatric problems, first 
identified many years after service (variously diagnosed as 
depressive disorder, exposure to toxic chemicals in the late 
1980s, and anxiety disorder), and his period of active 
military service. 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the legal criteria above to the instant case, the 
Board finds that, while it does appear clear that the veteran 
has a current psychiatric or organic mental problem, there is 
absolutely no competent medical evidence indicating that a 
currently claimed disorder is etiologically related to 
service.  Moreover, careful review of the evidentiary record 
shows that neither the veteran nor his representative has 
asserted that any such evidence exists and/or identified a 
source from which such evidence could be obtained.  
Therefore, as is explained below, the claim must be denied.    

From the time of separation in 1972 until the late 1980's, an 
interval of over 10 years, there is no evidence showing any 
complaints or findings indicative of a psychiatric problem.  
In addition, as noted above, there is no indication in the 
record that any medical records exist elsewhere that would 
show psychiatric treatment or psychiatric symptoms during 
that lengthy time period.

What the medical records on file do show is that the veteran 
had treatment beginning in the late 1980s, for 
mental/psychiatric problems that were at times associated 
with exposure to toxic chemicals while transporting such as a 
driver in the 1980s.  While extensive VA and private 
treatment for variously diagnosed psychiatric problems is 
documented from the late 1980's onward, no competent medical 
evidence has been presented to show a causal nexus between 
these psychiatric problems (other than PTSD, which is 
addressed above) and the veteran's period of service many 
years earlier.  The only link between service and the 
psychiatric diagnoses other than PTSD is provided in 
statements from the veteran and his representative.  In cases 
such as this, where a medical diagnosis and competent medical 
evidence of causation are essential, lay statements alone are 
not sufficient to establish a claim for service connection.  
See Espiritu, supra.  These statements have been considered, 
but as previously noted, they are not competent to testify as 
to medical diagnosis or causation.

Without credible supporting evidence of an inservice 
stressor, a threshold legal requirement for establishing 
service connection for PTSD is not met, and service 
connection for PTSD is not warranted.  With no competent 
medical evidence indicating that the veteran has another 
psychiatric disorder which is etiologically linked to his 
period of active military service, the claim for service 
connection must be denied.  See Hickson, supra.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


